13 Cal. App. 2d 753 (1936)
C. R. MONTREEVILLE, Respondent,
v.
VICTOR LAND AND MINERAL COMPANY (a Corporation), Appellant.
California Court of Appeals. 
April 21, 1936.
 Philip C. Boardman, Wm. M. Abbott, K. W. Cannon, Cyril Appell and Ivores R. Dains for Appellant.
 Cornish & Cornish for Respondent.
 Thompson, J.
 This is a companion case with the action entitled "Anderson v. Calaveras Central Mining Corporation" (ante, p. 338 [57 PaCal.2d 560]), in which cause an opinion of this court was this day filed. Both suits involve the same claims. They were heard and determined on the same evidence. The pleadings, findings and judgments in these cases were, however, separate and distinct. This action was brought against the original debtor. The Anderson case is founded on an agreement on the part of the Calaveras Central Mining Corporation by the terms of which it accepted and promised to pay the indebtedness of this defendant corporation. *754
 The amended complaint in this action includes several counts. The first count demands payment of an assigned claim of J. A. Montreeville for services performed as an officer of the defendant corporation in the sum of $7,360. The court found that only $6,660 of that sum was due and owing. The second count demanded judgment for the further sum of $2,400 due to the last-mentioned individual. That claim was dismissed at the trial and is not involved in the judgment or on this appeal. The fourth count is for services alleged to have been performed by the plaintiff, C. R. Montreeville, which the court also found to be due and owing to him. Judgment was accordingly rendered in favor of the plaintiff and against the defendant in the aggregate sum of $7,684. It is provided in this judgment that any sum which may be paid thereon shall also be credited on the Anderson judgment. From this judgment the defendant has appealed. The issues which are involved on this appeal are all determined by the opinion in the Anderson case.
 [1] On the authority of Anderson v. Calaveras Central Min. Corp., ante, p. 338 [57 PaCal.2d 560], the judgment is affirmed.
 Tuttle, J., pro tem., and Pullen, P. J., concurred.